      Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 1 of 13 PageID #:88




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CANTRELL STREETER, on behalf of himself              )
and all others similarly situated,                   )      Case No. 1:19-cv-08474
                                                     )
               Plaintiff,                            )      Judge: Sara L. Ellis
                                                     )
v.                                                   )      Magistrate Judge: Jeffrey Cummings
                                                     )
UHG I LLC and MARKOFF LAW LLC,                       )
                                                     )
               Defendants.                           )


            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
     MARKOFF LAW, LLC’S MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(6)

        Defendant, MARKOFF LAW, LLC by and through its counsel, David M. Schultz and

Whitney S. Goldin of Hinshaw & Culbertson, LLP, hereby submits this Memorandum of Law in

Support of its Motion to Dismiss Plaintiff's Complaint, in its entirety and with prejudice, pursuant

to Fed. R. Civ. P. 12(b)(6). In support thereof, Markoff states as follows:

                                        INTRODUCTION

        The plaintiff, Cantrell Streeter, asks this court to determine that Markoff’s use of form

language on state court collection pleadings violated the Fair Debt Collection Practices Act

(“FDCPA”). The Defendants attached an affidavit to a complaint in a state court lawsuit that

contained language required by the Illinois Supreme Court Rules. The part of the complaint that

Plaintiff takes issue with is identical to the form complaint provided by the Clerk of the Circuit

Court of Cook County. And the Seventh Circuit has explained that the FDCPA is not a mechanism

to enforce action taken in state court that is governed by state law, and this court should also reject

this effort.




                                                                                      1028264\305341606.v1
    Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 2 of 13 PageID #:89




                                         ALLEGATIONS

       Streeter eventually defaulted on a Pentagon Federal Credit Union consumer credit card

account. (Dkt. No. 1 ¶¶ 20, 22.) On September 17, 2019, Defendant UHG filed a lawsuit in the

Circuit Court of Cook County on behalf of Markoff. (Dkt. No. 1-1.) The caption of the complaint

stated, among other things, “Amount Claimed $20,956.76 plus Costs”. (Id.)

       As required by Illinois Supreme Court rule, a collection affidavit was attached to the

complaint. (Id. at p. 11-13.) Pursuant to the affidavit template contained in the Article II Forms

Appendix, the affidavit listed “additional account information” after charge off, and listed three

items that could constitute additional amounts sought after the charge-off date: (1) interest accrued;

(2) non-interest charges or fees; and (3) attorney’s fees. (Id. at p. 13.) The affiant did not check

any of those items, and instead checked the box stating, “No”. (Id.)

       On December 29, 2019, Streeter filed this lawsuit. (Dkt. No. 1.) In it, he alleges that the

defendants violated the FDCPA because the state court lawsuit sought court costs, and seeking

that relief contradicted the attached collection affidavit, because the assertions in the affidavit

operated as a waiver. (Id. ¶ 41-42.) Streeter concluded that the defendants violated sections 1692e

and 1692f of the FDCPA because the allegedly conflicting statements were false and misleading,

and amounted to an unfair practice. (Id. ¶¶ 58-66.)

                                   STANDARD OF REVIEW

       Rule 12(b)(6) states that a defendant may seek dismissal of a claim if the complaint “fails

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion

to dismiss, the court accepts all well-pleaded facts as true and views them in the light most

favorable to the plaintiff. Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). A

complaint must offer more than merely an “unadorned, the-defendant-unlawfully harmed-me



                                                  2
                                                                                     1028264\305341606.v1
     Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 3 of 13 PageID #:90




accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citations omitted)).

                                           ARGUMENT

1.     The Complaint fails to state a plausible claim because Markoff did not make any false
       statement regarding court costs.

       Streeter’s claims fail simply because the state court documents did not make any false or

misleading statements. A plaintiff fails to state a section 1692e claim when it is based on a bizarre,

peculiar, or idiosyncratic interpretation of the language at issue. Eul v. Transworld Sys., No. 15 C

7755, 2017 U.S. Dist. LEXIS 47505, at *100 (N.D. Ill. Mar. 30, 2017) (citing McMillan v.

Collection Prof’ls Inc., 455 F.3d 754, 759 (7th Cir. 2006)).

       Moreover, the Seventh Circuit has ruled that "The FDCPA is not an enforcement

mechanism for matters governed elsewhere by state and federal law." Bentrud v. Bowman, 794

F.3d 871, 875 (7th Cir. 2015) (citing Beler v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 480

F.3d 470, 474 (7th Cir. 2007)) (holding that § 1692f of the FDCPA only applies to non-judicial

action and that state court proceedings are outside the scope of that section.) While Bentrud and

Beler foreclose Streeter’s § 1692f claims, the Court should consider Plaintiff’s entire theory,

including the § 1692e claims, in the context of Bentrud and Beler. Such consideration is important

because Plaintiff is complaining that Markoff complied with state law in a state court. Thus,

Markoff did not make any false statement in its complaint or the accompanying affidavit.

       A.      Streeter’s claims amount to an assertion that Markoff followed an Illinois
               Supreme Court Rule and a court form from the applicable county utilizing
               documents that were not contradictory and did not make false statements.

       The language in the state court pleadings about the relief sought plainly is not

contradictory, false, or misleading. Streeter argues that the language in a Illinois Supreme Court

Rule 280.2 affidavit forfeited the right to seek costs in the future, and so the language in the


                                                  3
                                                                                     1028264\305341606.v1
     Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 4 of 13 PageID #:91




affidavit is inconsistent with the other language in the pleadings seeking costs. (Dkt. No. 1 ¶¶ 41-

46.) But there is no support in the Illinois Supreme Court Rules for the proposition that the

requested relief in the complaint of a collection action is limited to what has been identified in the

required Rule 280.2 affidavit, and that Markoff therefore violated the FDCPA by seeking court

costs not identified in the affidavit. By way of an example, in another type of litigation, a party

may file an affidavit seeking quantifiable actual damages arising out of medical expenses in a tort

lawsuit, but then in their prayer for relief, request unquantifiable punitive damages for extreme

and outrageous conduct. It strains credulity to believe that the punitive damages claim would have

been waived or held to be improper, let alone somehow be considered a false statement.

        The affidavit attached to the complaint in the state court lawsuit follows a court

requirement: Illinois Supreme Court Rule 280.2. The requirements for the affidavit that must be

attached to a complaint in a collection action under to that rule are found in the Article II Forms

Appendix of the Illinois Supreme Court Rules. Indeed, the rule itself does not specify any

minimum required information other than “substantially adopting the appearance and content of”

the form. Ill. S. Ct. R. 280.2(b). This is significant, because in the absence of any articulated types

of information listed in the rule, plaintiffs are more reliant on using the template affidavit as drafted

to comply. Cf. Ill. S. Ct. R. 113(c); Forms Appendix: Article II (listing the three types of minimum

information that must be set forth in a Rule 113 affidavit, as well as providing a form affidavit for

practitioner use). Streeter concedes that the collection affidavit is a required form affidavit under

Rule 280.2 (Dkt. No. 1 ¶ 64.)

        Streeter appears to allege that because the affidavit did not mention court costs when

addressing what was being sought, the complaint was false for seeking court costs. (Id. ¶¶ 39, 42,

44.) That assertion is meritless. The Supreme Court defined what was meant by “additional



                                                   4
                                                                                       1028264\305341606.v1
    Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 5 of 13 PageID #:92




amounts” within the affidavit: the total amount of interest accrued, the total amount of non-interest

charges         or         fees        accrued,          or        attorneys’         fees.           See

http://www.illinoiscourts.gov/SupremeCourt/Rules/Art_II/Art_II_Forms_Appendix.pdf., at 50-

52 (last accessed Feb. 24, 2020). The Supreme Court did not list the ancillary category of court

costs in that field. A plain language interpretation of the rule and the categories that follow, make

it clear that the Illinois Supreme Court was only addressing the additional amounts of the debt

itself that had already accrued prior to the affidavit’s execution, such as interest, attorneys’ fees,

or other fees. Put another way, the affidavit requires the plaintiff to list additional amounts that can

cause the debt to increase based on the account itself because of the agreed terms. Court costs are

distinct from the amount sought. See 735 ILCS 5/5-108 (stating that costs are available to any

plaintiff who prevails in an action for damages personal to the plaintiff).

       Furthermore, Markoff was not required to list court costs in the affidavit because the court

costs are outside the scope of the subject matter of the affidavit, which has now been clarified via

amendment. If Markoff would have said that “yes” it was seeking additional amounts after charge-

off—as Streeter insists it should have done (Dkt. No. 1 ¶ 57)—it would been sued for allegedly

falsely saying it was seeking costs that the affidavit is not supposed to address. Rather, Markoff

properly sought court costs in the state-court complaint.

       Streeter then takes issue with the state-court complaint because it sought court costs.

Markoff’s complaint also followed the Cook County sample complaint. Cook County publishes a

form complaint that provides instructions for litigants to input various types of information,

including that a party is seeking court costs. That complaint is publicly available at

http://www.cookcountyclerkofcourt.org/Forms/pdf_files/CCMN008_SAMPLE.pdf. See Henson

v. CSC Credit Services, 29 F.3d 280, 284 (7th Cir. 1994) (a court “may take judicial notice of



                                                   5
                                                                                       1028264\305341606.v1
    Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 6 of 13 PageID #:93




matters of public record without converting a 12(b)(6) motion into a motion for summary

judgment."); Banks v. Thomas, 2011 U.S. Dist. LEXIS 48656, *6 (S.D. Ill. May 7, 2011) (citing

Bova v. U.S. Bank, N.A., 446 F. Supp. 2d 926, 930 n.2 (S.D. Ill. 2006) for the proposition that a

court can take judicial notice of public records available on government websites).

       In Holcomb v. Freedman Anselmo Lindberg, LLC, 900 F.3d 990, 991-92 (7th Cir. 2018),

the plaintiff advanced a theory that, like here, a debt collector’s compliance with Illinois Supreme

Court Rules constituted a violation of the FDCPA. In Holcomb, the plaintiff sued a debt collector

and a law firm that had represented the debt collector in a state court lawsuit. Id. at 991. In the

state court case, the borrower had retained a lawyer to represent her, but that lawyer did not file an

appearance on her behalf in the case. Id. at 991. In accordance with Illinois Supreme Court Rule

11—which requires service of pleadings to be made on the party unless there is an attorney of

record—the law firm served a pleading on the borrower because her attorney had not yet filed an

appearance. The borrower filed a federal lawsuit claiming that the law firm violated the FDCPA

by communicating with a consumer whom it knew was represented by counsel. Id. at 992.

       The law firm argued that Illinois Supreme Court Rule 11 required it to serve the party

directly if an attorney did not have an attorney of record. Id. The law firm explained that because

the debtor’s attorney never filed an appearance, that he was not an attorney of record under the

rule. Id. The Seventh Circuit held that the law firm’s actions were taken pursuant to the its

obligations under the Illinois Supreme Court Rules in Illinois state court. Id. at 995. The same type

of situation is at issue here: Streeter says that Markoff’s compliance with a different Illinois

Supreme Court Rule in Illinois state court through an affidavit and complaint, whose forms were

set forth by an Illinois court, violates the FDCPA.




                                                  6
                                                                                     1028264\305341606.v1
    Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 7 of 13 PageID #:94




       Lauber v. Lawrence & Morris, 2017 U.S. Dist. LEXIS 153579, *2-4 (N.D. Ill. Sept. 20,

2017) also supports the complaint’s dismissal. The court addressed the same theory under § 1692e,

and again explained that the language complained of—a warning that the failure to appear at a

hearing may result in being arrested—was contemplated by the statute at issue, and was required

to be used by two Illinois county courts. Id. at *9. The court held that “the meaning implied in the

statutorily suggested statement and the citation caption are substantially similar” and did not

violate the FDCPA. Id. The court noted that the plaintiff’s argument “would mean the very statute

defendants allegedly failed to follow would violate the FDCPA as well.” Id. Streeter’s theory fails

for the same reasons.

       Similarly, nothing about the summons is false or misleading. Streeter avers that because

the summons did not mention costs in the “Amount Claimed” field, it implied that Markoff was

not seeking costs. (Dkt. No. 1 ¶ 54.) Not so. The rule governing the content of summonses in

Illinois describes the amount claimed in the summons as “exclusive of interest and costs”. Ill S.

Ct. R. 101(b)(1). There is nothing in the requirements for the content of a summons or its purpose

that indicates it is appropriate or necessary to mention costs in a summons.

       In essence, Markoff’s ability—indeed, its obligation—to seek costs in a state court lawsuit

highlights why Streeter’s theory should fail. The reference to costs in a complaint is not a statement

seeking debt from a defendant by virtue of contractual rights. It is a prayer for relief to a court

acknowledging that—under certain conditions—the awarding of costs may be appropriate at the

end of the case. But it is by virtue of being the prevailing party at the end of a case that plaintiffs

are entitled to costs—not because of any underlying characteristic of the debt itself.




                                                  7
                                                                                      1028264\305341606.v1
    Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 8 of 13 PageID #:95




       B.      Streeter’s theory that it violated the FDCPA to generally request court costs prior
               to obtaining a judgment or incurring an identifiable dollar amount in court costs
               conflicts with the law.

       Streeter also appears to suggest that Markoff violated the FDCPA because it sought court

costs in the state court lawsuit that were not yet accrued and that it did not identify, because the

consumer would not know how much is owed on a debt or “what additional exposure” would be

faced in the lawsuit. (Dkt. No. 1 ¶ 61.) This argument fails for two reasons.

       First, as discussed, Illinois Supreme Court Rule 280.2 mandates that the affidavit it

references to be attached to the complaint in a collection action. As such, the affidavit must be

executed before the complaint’s filing, and Markoff could not have listed specific court costs that

had not been incurred or had a dollar amount associated with them at the time that it filed the

complaint. Indeed, if Markoff had listed actual court costs in an identifiable dollar amount in the

affidavit or complaint as opposed to stating that it was seeking court costs generally, it could have

been subject to a different theory under the FDCPA. See Shula v. Lawent, 359 F.3d 489, 491 (7th

Cir. 2004) (explaining that when an award of costs had not been entered by the Court, the

defendant’s act of seeking specific costs in an identifiable dollar amount violated the FDCPA);

Oberg v. Blatt, Hasenmiller, Leibsker & Moore, LLC, No. 14 C 7369, 2015 U.S. Dist. LEXIS

172439, at *16-17 (N.D. Ill. Dec. 29, 2015) (citing Shula and concluding that the defendant

violated the FDCPA by seeking a specific amount in court costs that it had lumped into the total

amount sought, and that had not yet been awarded by the Court).

       Streeter’s interpretation is also at odds with Illinois law. The state court complaint shows

that Markoff sought “$20,956.76 plus Costs.” (Dkt. No. 1-1 at p. 10.) Illinois law allows Markoff

to seek court costs in a collection action. See 735 ILCS 5/5-108. That section “mandates the taxing

of costs commonly understood to be ‘court costs,’ such as filing fees, subpoena fees . . . to the

losing party.” Vicencio v. Lincoln-Way Builders, Inc., 204 Ill. 2d 295, 302 (2003). If Markoff

                                                 8
                                                                                    1028264\305341606.v1
     Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 9 of 13 PageID #:96




wanted to have the option to recover court costs if it prevailed in the lawsuit, Illinois law required

it to seek them in its complaint. See 735 ILCS 5/2-604.2. 1

        Secondly, and more generally, courts, including the Sixth Circuit Court of Appeals, have

repeatedly held that it does not violate the FDCPA for a party to plead a cause of relief in the form

of court costs in a lawsuit prior to a judgment being entered in the manner that Markoff did. Clark

v. Main Street Acquisition Corp., 553 F. Appx. 510, 514 (6th Cir. 2014); Boyd v. J.E. Robert Co.,

2012 U.S. Dist. LEXIS 143365, *34 (E.D.N.Y. Aug. 27, 2012) (holding that a rule under the

FDCPA requiring the entry of a judgment before court costs could be demanded “would practically

eliminate voluntary settlements” because a party could not recoup costs until there is a judgment);

Jeffries v. Credit Bureau of Carbon Cnty., 2015 U.S. Dist. LEXIS 154448, *3-8 (D. Col. Nov. 13,

2015) (holding that allocating a debtor's payment to court costs before a judgment was entered did

not violate the FDCPA); see also Miller v. Javitch, Block & Rathbone, 561 F.3d 588 (6th Cir.

2009) (indicating that a complaint requesting a specific debt amount and the “costs of this action”

in its prayer for relief did not falsely describe the amount of debt owed or violate the FDCPA).

        To that point, interpreting the FDCPA to mean that court costs could not be sought until

identifiable court costs were incurred would lead to absurd results. Under Streeter’s theory, a

plaintiff in a state court collection action could never request court costs in a complaint without




1
  For this additional reason, it cannot be said that Markoff threatened to seek court costs in violation of §
1692e(5) (Dkt. No. 1 ¶ 80), because it actually did seek court costs. See Heng v. Heavner, Beyers & Mihlar,
LLC, 849 F.3d 348, 352-54 (7th Cir. 2017) (affirming three different trial courts' dismissals of the plaintiffs'
§ 1692e(5) claims, concluding that the defendants, who were also attorneys, were not prohibited from taking
the action that they represented to the plaintiffs that their clients may do in the future); see also Robinson
v. Transworld Systems, Inc., 876 F. Supp. 385, 392-93 (N.D.N.Y. 1995) (finding for defendant on a §
1692e(5) claim based on language in a collection letter where defendant warned of a possibility of a
“protracted and unpleasant collection effort” if payment was not made, because TSI’s office did recommend
legal action).


                                                       9
                                                                                             1028264\305341606.v1
      Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 10 of 13 PageID #:97




violating the FDCPA. Yet, at the same time, the Court would not know to, or may not enter, relief

for court costs if that relief is not requested in the complaint. Notably, the complaint in this lawsuit

itself seeks court costs. (Dkt. No. 1 at p. 12.) Streeter’s interpretation would then lead to either: (1)

a violation of the FDCPA any time a plaintiff sought court costs; or (2) the systematic waiver of

the right to seek and to recover court costs. Such a scenario is clearly in conflict with the law.

        At bottom, the statements in the state court lawsuit were not false, misleading, or

contradictory. The supporting affidavit was required to be attached by Illinois Supreme Court rule,

and the only requirements of the rule are expressed in the form affidavit itself. The affidavit

provided “additional account information”, and expressed that Markoff was not seeking additional

interest, non-interest charges or fees, or attorneys’ fees on the account. It did not state that Markoff

would not seek certain statutory relief in the corresponding lawsuit, and certainly did not waive its

statutory rights under section 5-108 of the Illinois Code of Civil Procedure to seek costs if it

eventually prevailed in the case. The state court pleadings properly referenced costs as a possible

event in the case. Each document properly utilized its intended purpose and did not make any false

or misleading assertions.

II.     Streeter’s section 1692f claim also fails under Bentrud and Beler, and because there
        is no independent basis for a section 1692f claim.

        Streeter’s claims brought specifically under section 1692f must be dismissed both because

of Beler and Bentrud, and for the additional reason in that he alleges no independent basis for his

claims above and beyond his § 1692e claims.

        A.      The FDCPA is not an enforcement mechanism for claims arising out of state
                court law in state court litigation.

        As explained above, the Seventh Circuit has ruled that "The FDCPA is not an enforcement

mechanism for matters governed elsewhere by state and federal law." Bentrud, 794 F.3d at 875

(citing Beler, 480 F.3d at 474) (both ruling that § 1692f of the FDCPA only applies to non-judicial

                                                   10
                                                                                       1028264\305341606.v1
    Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 11 of 13 PageID #:98




action and that state court proceedings are outside the scope of that section). Streeter claims that

the defendants violated the FDCPA by taking actions in Illinois state court required by Illinois law.

This theory is plainly within the scope of claims that Bentrud and Beler prevents a plaintiff from

asserting.

        Notably, Streeter did not raise these state court procedural issues in the state court lawsuit.

If Markoff was seeking supposedly improper relief, or the complaint contained a patently false

statement, then surely Streeter could have filed a motion to dismiss, or another motion to alert the

court to or seek relief from the requested relief by Markoff that he believed to be improper.

        The above scenario is instructive to the Court because it is in line with the considerations

from Bentrud and Beler. See Bentrud, 794 F.3d at 876 (“tellingly, however, [plaintiff] did not

complain when [the complained of action] was first imposed” by the state court). Like in Bentrud,

Streeter did not take any action to address the supposed issue in the state court case. Rather,

Streeter has taken to the federal courts for relief. Streeter appears to be trying to “bootstrap § 1692f

to ‘enforce other legal rules’” and to seek attorneys’ fees. Beler, 480 F.3d at 473; see also Lauber,

2017 U.S. Dist. LEXIS 153579 at *2-4 (a plaintiff claimed that the defendant violated the FDCPA

by utilizing a citation to discover assets in a state court lawsuit, and the court cited Bentrud and

Beler and dismissed the claim because § 1692f does not apply to legislatively and judicially

sanctioned actions, and the defendant there took an action in a state court lawsuit that was required

or sanctioned by the Illinois state legislature or Illinois courts).

        In sum, alleged anomalies in Illinois state court procedure and practice can be and should

be handled by Illinois courts.




                                                   11
                                                                                       1028264\305341606.v1
    Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 12 of 13 PageID #:99




       B.      Streeter’s § 1692f claim must also be dismissed because it is an bare restatement
               of his other claims.

       Streeter does not allege any independent basis for his § 1692f claim. Rather, that claim

appears to be piggybacked to his other claims, as all of his legal claims are based on the same

factual conduct. (Dkt. No. 1 ¶¶ 40-46, 48-49, 59.) Streeter’s § 1692f claim is therefore an

impermissible restatement of his other claims. As such, that claim must be dismissed. Courts have

repeatedly reached this conclusion. See Heffron v. Green Tree Servicing, LLC, 2016 U.S. Dist.

LEXIS 804, *13 (N.D. Ill. Jan. 5, 2016) (dismissing § 1692f claims when they were “predicated

on the same factual allegations as Heffron’s § 1692e claim.”); Stewart v. Bierman, 859 F. Supp.

2d 754, 765 (D. Md. 2012) (dismissing §1692f claim where it failed to allege any conduct separate

and distinct from the alleged § 1692e violation); Foti v. NCO Fin. Sys., Inc., 424 F. Supp. 2d 645,

667 (S.D.N.Y. 2006) (dismissing § 1692f claim where the complaint alleged facts that supported

claims under § 1692g or § 1692e); Brunett v. Vital Recovery Servs. LLC, 2018 U.S. Dist. LEXIS

104491, *12 (E.D. Wis. June 22, 2018) (dismissing § 1692f claim because it lacked a factual basis

independent from the § 1692e claim); Riel v. Immediate Credit Recovery, Inc., 2018 U.S. Dist.

LEXIS 9642, *3-4, n. 3 (E.D. Wis. Jan. 22, 2018) (granting summary judgment to defendant

because the plaintiff’s § 1692f claim was duplicative of his § 1692e claim). To the extent that

Streeter claims that Markoff violated section 1692f for the same reasons it violated section 1692e,

his claims should fail.

       WHEREFORE, Defendant, MARKOFF LAW, LLC, respectfully requests that the Court

dismiss the Complaint in its entirety, with prejudice, enter judgment in favor of Defendant on

Plaintiff's Complaint, and grant such other and further relief in its favor as the Court deems just

and proper.




                                                12
                                                                                  1028264\305341606.v1
   Case: 1:19-cv-08474 Document #: 23 Filed: 03/10/20 Page 13 of 13 PageID #:100




                                                Respectfully submitted,

                                                MARKOFF LAW LLC, Defendant

                                                /s/ Whitney S. Goldin
                                                Whitney S. Goldin
David M. Schultz
Whitney S. Goldin
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Tel: 312-704-3000
Email: dschultz@hinshawlaw.com
       wgoldin@hinshawlaw.com



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2020, I electronically filed with the Clerk of the U.S.
District Court, Northern District of Illinois, Eastern Division, the foregoing Memorandum of Law
in Support of Defendant Markoff Law, LLC’s Motion to Dismiss Under Fed. R. Civ. P.
12(b)(6) by using the CM/ECF system, which will send notification of such filing(s) to all counsel
of record listed below:

 Mario Kris Kasalo
 The Law Offices of M. Kris Kasalo, Ltd.
 20 N. Clark Street, Suite 3100
 Chicago, IL 60602
 Email: mario.kasalo@kasalolaw.com

                                                    /s/ Whitney S. Goldin




                                               13
                                                                                  1028264\305341606.v1
